






October 29, 2013, as revised November 15, 2013




Via Hand Delivery
Giorgio Minardi
73 Pheasant Landing Road
Needham, MA 02492


Dear Giorgio:


Per your conversation with Nigel Travis, the following constitutes our mutual
agreement (the “Agreement”) regarding the terms and conditions of the separation
of your employment with Dunkin’ Brands, Inc. (the “Company”) due to a
reorganization of the Company’s management:


Separation Agreement and Release of All Claims


1.
Separation from Employment. (a) You acknowledge and agree that your employment
with the Company is hereby terminated, effective October 30, 2013 (the
“Separation Date”) and that, effective as of the Separation Date, such
termination has resulted in your “Separation from Service” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).



(b) Regardless of whether you sign this Agreement, at the time your employment
terminates you will receive the following, less all appropriate taxes,
withholdings and/or deductions: (i)    Payment at your current rate of salary
for all work you performed for the Company during the last payroll period
through the Separation Date; and (ii) A lump sum payment for all hours of
vacation time that you accrued but had not used as of the Separation Date.


2.
Severance Payment. As severance, the Company shall provide you with twelve (12)
months’ salary, paid at your current base rate of pay, less appropriate taxes,
withholdings, and/or deductions. Payment shall be made on the Company’s usual
payroll schedule, beginning with the first payroll date after the Effective Date
of this Agreement, and in no event later than 60 days from the Separation Date.



3.
Outplacement. The Company will pay for twelve (12) months of outplacement
services for you following the Separation Date through a firm selected by the
Company.



4.
Equity. To view a schedule of your holdings as of the Separation Date, you can
log on to https://www.schwab.com/publis/eac/home. Options must be exercised in
accordance with the timetable set forth in the Company’s post-termination
exercise policy and applicable stock agreements. Pursuant to the terms of the
applicable stock agreements, vesting on all stock and stock options shall cease
as of the Separation Date, any unvested shares of restricted stock and unvested
stock options shall be forfeited. You remain subject to the Company’s insider
trading policy until the Separation Date, including those provisions applicable
to officers or directors. You acknowledge the Company has provided you with a
copy of the policy. In addition, please note that pursuant to SEC rules, any
purchases (not sales) of Company stock made prior to January 30, 2014 are
reportable to the SEC on Form 4.



5.
Relocation. The Company will reimburse you for relocation costs, conditional
upon return to Italy, or to a different country or another U.S. state in the
event of your employment in that country or state, no later than September 15,
2014 as follows: (a) Business Class airfare for you and your family, in an
amount not to exceed that incurred in conjunction with your move to the United
States. The Company’s obligation to reimburse you is subject to your provision
of appropriate receipts and other documentation as required under the Company’s
travel and expense reimbursement policies.



6.
Benefits. (a) You may be eligible to convert your Company-provided life
insurance to an individual plan, at your own cost, in accordance with the terms
and conditions of that plan.



(b)    If you are a current participant, your salary deferral and the Company
match to the 401(k) Savings Plan will cease coincident with the paycheck
representing pay through the Separation Date. You will be provided with
information under separate cover on your future participation and certain
elections you may make with regard to the 401(k) plan.


(c)    Your current participation and that of your eligible dependents in the
Company’s group health and dental plans will continue through last day of the
month in which your employment terminates. Thereafter, you may be eligible to
continue your participation and that of your eligible dependents in the
Company’s group health and dental plans under the federal law known as “COBRA.”
Such participation is at your own cost, subject to paragraph 6(d) below. You
will be provided with additional information regarding COBRA under separate
cover.


(d)    If you are eligible and elect to continue your participation and that of
your eligible dependents in the Company’s group health and dental plans under
COBRA, for twelve (12) months from the last day of the month in which your
employment terminates, i.e., the Separation Date, the Company will continue to
pay that share of the premium cost that it pays for active employees and their
covered dependents generally. You will still be responsible for the applicable
employee portion of the premium on a monthly basis, in the manner specified in
the COBRA notice. The Company may satisfy its obligation under this paragraph by
either paying the Company’s portion of the monthly COBRA premiums directly to
the applicable insurer or, in its discretion, by paying you a monthly cash
amount equal to the Company’s portion of the monthly COBRA premiums, in each
case, for each month within such 12 month period. At the end of such 12 month
period, you will be required to pay on a monthly basis the entire COBRA premium
for the remainder of the COBRA continuation coverage period, subject to the
terms of this Agreement, if you are eligible for and elect to continue COBRA.
The Company’s obligation hereunder shall immediately cease if you become
eligible for comparable alternative coverage. You must notify the Company within
one week of becoming eligible for such alternative coverage.


(e)    Pursuant to the terms of the Short Term Incentive (STI) Plan, you are not
eligible to receive any short term incentive payment for 2013. However, as
additional consideration for this Agreement, the Company shall pay you $100,000,
less appropriate taxes, withholdings, and/or deductions, no later than March 15,
2014.


(f)    Except as expressly stated herein, your participation in all Company
employee benefit plans will end as of the Separation Date.


(g)    You will be permitted to return to the Company’s office on a Saturday
morning on a date to be agreed upon with the Company, accompanied by your former
assistant or a representative from Human Resources, to retrieve your personal
belongings.


(h)    No sooner than the expiration of the eighth (8th) day after the delivery
of a signed Agreement by you as specified in Paragraph 23, and upon the
submission of reasonable documentation, the Company shall reimburse you for your
reasonable attorneys’ fees relating to this Agreement not to exceed $7,500.


7.
Release of Claims to the Company. (a) For and in consideration of the payments
and benefits set forth herein, to which you acknowledge you are not otherwise
entitled, and for other good and valuable consideration, the sufficiency of
which is hereby acknowledged, you, on your own behalf and on behalf of your
heirs, executors, administrators, beneficiaries, representatives and assigns,
hereby release and forever discharge the Company, its parents, subsidiaries and
affiliates, and all of their respective past and present officers, directors,
shareholders, officers, employees, employee benefit plans, insurers, agents,
representatives, successors and assigns (collectively hereafter the
“Releasees”), both individually and in their official capacities, from any and
all liability, claims, demands, actions and causes of action of any type which
you have had in the past, now have, or might now have, from the beginning of the
world up to the date that you execute this Agreement, in any way resulting from,
arising out of or connected with your employment, its termination, or pursuant
to any federal, state or local statute, common law, employment law, regulation
or other requirement (including without limitation Title VII of the Civil Rights
Act of 1964, the Family and Medical Leave Act, the Pregnancy Discrimination Act,
the Age Discrimination in Employment Act, the Older Workers Benefit Protection
Act, the Worker’s Adjustment and Retraining Notification Act, the Fair Credit
Reporting Act, the Americans with Disabilities Act, the Rehabilitation Act of
1973, the Occupational Safety and Health Act, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, Sections 1981 through 1988 of Title 42
of the United States Code, the Immigration Reform and Control Act, the
Massachusetts Wage Act, G.L. c. 149 Sec. 148, the Massachusetts Fair Employment
Practices Act, G.L. c. 151B, all state fair employment practices acts, each as
amended, and any and all claims for wrongful discharge, discrimination,
harassment, retaliation, common law claims, actions in tort, defamation, breach
of contract, and claims of interest in unvested stock options, for wages or for
attorneys’ fees) as well as any claims arising from your Offer Letter, dated
January 31, 2012, any Company severance plan, policy or program, including the
former Amended and Restated Executive Separation Pay Plan.



(b)    Notwithstanding the foregoing, this paragraph 7 shall not apply to any
claim to enforce the terms of the Agreement, any rights that are vested under
the terms of an applicable employee benefit plan, retirement or stock option
plan, or that may arise after your execution of this Agreement or any right of
indemnification for and by the Company for acts occurring during your employment
as an officer of the Company (i.e., prior to October 30, 2013), including but
not limited to the Director and Officer Indemnification Agreement between you
and the Company dated on or about February, 2012, which shall survive this
release and shall remain in full force and effect, and for any other applicable
right of indemnification, if any, through the Separation Date.


(c)    Nothing in this Agreement is intended to, or shall be interpreted to,
discourage or interfere with rights under the Older Workers Benefit Protection
Act to test the knowing and voluntary nature of this Release of Claims under the
Age Discrimination in Employment Act, or to prevent the exercise of such rights.
Nothing in this Release prevents you from participating in or cooperating in any
governmental, administrative, or regulatory investigation or proceeding
regarding the Company, but you acknowledge that this Release does prevent you
from obtaining any benefit, damages or remedy from such investigation or
proceeding.


8.
Transfer of Claims. You represent and warrant that you have not assigned,
transferred, or purported to assign or transfer, to any person, firm,
corporation, association, or entity whatsoever, any claim released pursuant to
this Agreement. You further agree to indemnify and hold Company harmless
against, without any limitation, any and all rights, claims, warranties,
demands, debts, obligations, liabilities, costs, court costs, expenses
(including attorney’s fees), causes of action or judgments based on or arising
out of any such assignment or transfer.



9.
Restrictive Covenants. You hereby acknowledge and agree that the Non-Compete/
Non-Solicitation/Confidentiality agreement between you and the Company dated
February 1, 2012, attached hereto as Exhibit A and incorporated herein by
reference, shall survive in its entirety and remain in full force and effect.



10.
Confidentiality. (a) You and the Company (except as required in connection with
its disclosure obligations as a public company) agree to keep the terms and
conditions of this Agreement and the facts and circumstances leading up to it
confidential and shall not disclose them to anyone except immediate family
members, attorneys and financial advisers, and the Company employees only on a
need to know basis as necessary to effectuate the terms of this Agreement (as
the case may be), and only if they agree to keep this information confidential
and not disclose it to others, or pursuant to court order, subpoena or as
otherwise required by law. Notwithstanding the foregoing, you may disclose
paragraphs 5-7 of Exhibit A to prospective employers. (b) You expressly
acknowledge that, in accordance with Exhibit A, you may not use, for the benefit
of yourself or any other person or entity, any confidential information, trade
secrets or proprietary information of the Company and that you may not disclose
such information to anyone outside the Company, except where required by law.
(c) If you are requested or required to disclose any confidential or proprietary
information of the Company, or the terms and conditions of this Agreement to a
court or governmental agency, you shall notify the Company’s General Counsel in
writing within 3 business days after you learn of such obligation or request,
and permit the Company to take all lawful actions it deems necessary to prevent
or limit such disclosure.



11.
Non-Disparagement. (a) You agree that you will not directly or indirectly
disparage, in any way cause disparagement, or encourage others to disparage, the
Company, its affiliates, subsidiaries or any of its directors, officers or
employees, its products, services, marketing or advertising programs, financial
status or business.

    
(b)    The Company shall instruct its senior leadership team not to directly or
indirectly disparage, or in any way cause disparagement, or encourage others to
disparage you. In the event the Company receives any request for a reference for
you, unless otherwise authorized by you in writing in advance, the Company shall
respond only by confirming your dates of employment, compensation and benefits,
level and rates, and title and that you left your position with the Company due
to a reorganization of the Company’s management.


12.
Return of Company Property. You represent and warrant that as of the Separation
Date, and before the Company is obligated to provide you with any pay or
benefits hereunder, you shall return all Confidential Information of the Company
(as defined in Exhibit A), materials that incorporate or reference such
Confidential Information, and all copies thereof, all Company assets, such as
computer(s), PDA(s), telephone(s), vehicles, and credit cards, all documents,
materials, records, files and information, in any media, related to the business
of the Company, including all copies, and all keys or other property of the
Company in your possession or control.



13.
Cooperation. You agree to cooperate reasonably with the Company in its defense
of any investigation, litigation or administrative proceeding, including any
charges or claims filed against it by current or former employees, regarding all
matters occurring during your employment. The Company shall fully reimburse you
for reasonable out of pocket expenses incident to such cooperation provided they
are properly documented pursuant to the same Company policies applicable to
other executives and officers.



14.
Transition. This Agreement represents your resignation as an Officer of the
Company, from any board or committee memberships and other positions which you
hold with the Company, and all of its subsidiaries and affiliates, effective
October 30, 2013. You agree to execute and return to the Company any documents
or to take any action it deems necessary to separately confirm your resignation
from such positions. You agree to make yourself reasonably available to the
Company and its officers as necessary to ensure a smooth transition.



15.
Breach. Your breach of any of the terms set forth in this Agreement shall
constitute a material breach of this Agreement subject to the terms of this
paragraph and Agreement and shall relieve the Company of any further obligations
hereunder. In addition to any other legal or equitable remedy available to the
Company, it shall be entitled to recover any monies paid pursuant to you
pursuant to this Agreement. In the event the Company claims a material breach of
this Agreement, it shall provide you with written notice regarding the alleged
claim or material breach and the opportunity to respond to the allegations
within 14 days. If after good faith consideration of your response the Company
intends to terminate this Agreement or otherwise ceases any payments or benefits
to you under it, the matter shall be referred to arbitration pursuant to
paragraph 22 of this Agreement.



16.
Release of Known Claims as to You. (a) For the benefits and covenants set forth
herein, to which the Company acknowledges it is not otherwise entitled, and for
other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Company, for itself and its parents, subsidiaries and
affiliates, and all of their respective past and present officers, directors,
shareholders, employees, insurers, agents, representatives, successors and
assigns (collectively hereafter the “Releasors”), both individually and in their
official capacities, hereby release and forever discharge you, on your own
behalf and on behalf of your heirs, executors, administrators, beneficiaries,
representatives and assigns (Releasees) from any and all liability, claims,
demands, actions, and causes of action of any type of which the Company has
actual knowledge and which the Releasors have had in the past, or nor have, from
the beginning of the world up to the date that Company executes this Agreement,
in any way resulting from, arising out of or in connection with your employment
with the Company.



(b)    Notwithstanding the foregoing, this Paragraph 16 shall not apply to any
claim to enforce the terms of the Agreement, any claim that the Company does not
have actual knowledge of as of the date of this Agreement, or any claim that may
arise after the Company’s execution of this Agreement.


17.
No Liability or Wrongdoing. The parties hereto agree and acknowledge that this
Agreement is intended only to settle all matters between the parties and nothing
contained in this Agreement, nor any of its terms and provisions, nor any of the
negotiations or proceedings connected with it, constitutes, will be construed to
constitute, will be offered in evidence as or deemed to be evidence of an
admission of liability or wrongdoing by any of the Releasees, and any such
liability or wrongdoing is hereby expressly denied by each of the Releasees.



18.
Method of Payment. All payments contemplated hereunder will be made by the
Company using such payment method as it may determine in its discretion,
including without limitation direct deposit into your bank account, unless you
specifically advise the Company in writing otherwise. Unless you advise the
Company of any changes to your banking information, any payments made by direct
deposit will be made into such bank account as is currently on file with the
Company’s payroll department.



19.
Accord and Satisfaction. By executing this Agreement, you acknowledge and agree
that you are not entitled to any further wages, compensation, stock,
commissions, bonuses, severance, incentives or other monies or payments of any
nature, or to any benefits from the Company except and unless as explicitly
provided in this Agreement. You further acknowledge that no promises,
inducements or other consideration not expressly stated in this Agreement have
been made or otherwise exist with respect to the terms and conditions of this
Agreement, and that this Agreement may only be modified in accordance with
paragraph 24(a).



20.
Re-employment. You agree that you will neither apply for nor accept employment
with the Company, any of its parents, subsidiaries, affiliates, or any other
entity controlled by, or under common control with, the Company (the “Company
Entities”), that the Company Entities are not obligated to reinstate or
re-employ you in the future in any capacity, and you hereby discharge the
Company Entities from any liability or obligation to reinstate or re-employ you
in any capacity. You acknowledge that your forbearance from doing so is
contractual and is in no way discriminatory, retaliatory or involuntary.



21.
Payment of Applicable Taxes and 409A. (a) While this Agreement and the payments
and benefits provided hereunder are intended to be exempt from, or comply with,
the requirements of Section 409A of the Code, and at all times should be
interpreted so as to comply, the Company makes no representation or covenant to
ensure that any payment or benefits provided under this Agreement are exempt
from, or compliant with Section 409A. The Company shall have no liability to you
or any other party if any payment or benefit under this Agreement is challenged
by any taxing authority or is ultimately determined not to be exempt or
compliant. You agree and acknowledge that to the extent some or all of the
payments made in consideration of this Agreement may be taxable to you, you
shall be responsible for all applicable federal, state and local taxes on said
payments, and any costs, interest or penalties incurred as a result of your
failure to pay such taxes. In the event that it is determined that you have
failed to make proper payment of such taxes and Company is held liable for your
non-payment, or for any fines or penalties connected therewith, Company will be
entitled to full and complete indemnification from you for those amounts
(including taxes, fines and/or penalties) for which Company is held liable.



(b) It is intended that each installment of the severance payment pursuant to
paragraph 2, and any payment or benefit hereunder, be treated as a separate
“payment” for purposes of Section 409A of the Code. The Company shall not have
the right to accelerate or defer delivery of such payments or benefits except to
the extent permitted or required pursuant to Section 409A of the Code. All
reimbursements and in-kind benefits provided to you under this Agreement are
intended to be made or provided in accordance with the requirements of Section
409A of the Code to the extent they are subject to Section 409A. Any expenses or
other reimbursements paid pursuant hereto that are taxable income to you shall
in no event be paid later than the end of the calendar year next following the
calendar year in which you incur such expenses or pay such related tax.


22.
Dispute Resolution. With respect to any claims or disputes arising under or in
connection with this Agreement, you and the Company agree to attempt in good
faith to resolve such claim or dispute informally through discussions with an
authorized executive officer of the Company. If after completing the foregoing
procedure the dispute is not resolved, the Company and you agree that the
dispute or claim shall be resolved by final and binding arbitration before the
American Arbitration Association (“AAA”). The arbitration shall be held in
Boston, Massachusetts and shall be conducted in accordance with the AAA’s
National Rules for the Resolution of Employment Disputes then in effect at the
time of the arbitration, except that in the process of selecting an arbitrator,
the parties may strike names from the AAA’s list of arbitrators for good cause,
and with the additional condition that all steps reasonably necessary to ensure
the confidentiality of the proceedings and the arbitrator’s determination will
be added to the basic rules and requirements. Notwithstanding the foregoing, any
arbitration pursuant to this paragraph shall not impair either party’s right to
request injunctive or other equitable relief in connection with Exhibit A.



23.
Acknowledgement, Acceptance and Revocation. (a) You acknowledge that you are
signing this Agreement knowingly, voluntarily, with full understanding of its
terms and effects and without duress, coercion, fraud or undue influence;



(b) YOU ARE ADVISED, PRIOR TO SIGNING THIS AGREEMENT, TO SEEK THE ADVICE OF AN
ATTORNEY OF YOUR CHOOSING AND ALL OTHER ADVICE YOU MAY REQUIRE REGARDING THE
PURPOSE AND EFFECT OF THIS AGREEMENT, ITS RELEASE OF ALL CLAIMS AND ALL MATTERS
CONTAINED HEREIN, INCLUDING WITHOUT LIMITATION THOSE UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT AND THE OLDER WORKERS BENEFIT PROTECTION ACT;


(c)    You have twenty-one (21) days from the date you receive this Agreement to
consider its terms and the consequences of the Release of Claims contained
herein and to accept the terms of this Agreement by signing below and returning
it to Dunkin’ Brands, Inc., c/o Ginger Gregory, Chief Human Resources Officer,
130 Royall Street, Canton, MA 02021 (although you may choose to voluntarily
execute this Agreement prior to the expiration of the twenty-one (21) day
period);


(d)    If you thereafter desire to revoke acceptance of this Agreement, you must
do so by notice in writing to the Chief Human Resources Officer within seven (7)
days following the execution of this Agreement; and


(e)    This Agreement shall not be effective until the date upon which the
revocation period has expired, which shall be the eighth day after this
Agreement is executed by you, and you have not revoked it (the “Effective
Date”). The parties agree that any changes to the offer in this Agreement,
whether material or not, will not restart the running of the 21 day period.


24.
Miscellaneous. (a) This Agreement shall be binding upon the parties and may not
be modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the parties
hereto. This Agreement is binding upon and shall inure to the benefit of the
parties and their respective agents, heirs, executors, administrators,
successors and assigns.



(b)    This Agreement, including Exhibit A, contains the entire agreement
between you and the Company and replaces all prior and contemporaneous
agreements, communications and understandings, whether written or oral, with
respect to your employment and its termination and all related matters, EXCEPT
that notwithstanding anything to the contrary in this Agreement or Exhibit A,
any of your rights to indemnification from and by the Company for acts occurring
during your employment as an officer of the Company (i.e., prior to October 30,
2013), including, but not limited to, the Director and Officer Indemnification
Agreement between you and the Company dated on or about February, 2012, and any
other applicable rights of indemnification, if any, through the Separation Date,
shall survive this Agreement and shall remain in full force and effect. You
represent that you have carefully read this Agreement, that you are not relying
on any promise or representation, whether oral or written, that is not expressly
contained herein, that you have been afforded the opportunity to be advised of
its meaning and consequences by your own attorney, and have signed the same of
your own free will.


(c)    The provisions of this Agreement are severable, and if any provision of
this Agreement is found to be unenforceable, the other provisions shall remain
fully valid and enforceable.


(d)    This Agreement shall be interpreted and construed pursuant to the laws of
the Commonwealth of Massachusetts, without regard to conflict of laws
provisions.


(e)    This Agreement may be executed in counterparts, each of which shall be
deemed an original, all of which together shall constitute one and the same
instrument.


(f)    The section headings in this Agreement are for reference purposes only
and shall not be deemed to be a part of this Agreement or to affect the meaning
or interpretation of this Agreement.


(g)    The waiver by the Company of any action, right or condition in this
Agreement, or of any breach of a provision of this Agreement, shall not
constitute a waiver of any other provisions of this Agreement or any other
occurrences of the same event.




If you fail to timely return this signed Agreement to the Company within 21
days, this severance offer shall expire and will no longer be available to you.


If you should have any questions, please feel free to contact me.


Regards,


/s/ Ginger Gregory


Ginger Gregory
Chief Human Resources Officer
Dunkin’ Brands, Inc.


ACCEPTED AND AGREED TO:


/s/ Giorgio Minardi                Dated: 11/15/2013            
Giorgio Minardi










